Citation Nr: 0429484	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  00-18 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran had active military service February 1967 to 
January 1969.  The veteran's decorations and medals include 
the Bronze Star Medal with one Oak Leaf Cluster with "V" 
device and the Purple Heart Medal.

This matter arises from a January 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for 
bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his diagnosed bilateral hearing 
loss is etiologically related to his active military service.  
During his service in the Republic of Vietnam, he says he 
served as a forward observer and was routinely exposed to 
mortar and artillery fire.  He maintains that he was never 
issued any type of hearing protection.  He adds that he was 
wounded in action as a result of incoming rounds.

Service connection may be established in the absence of 
confirming service medical record entries where there is 
satisfactory lay or other evidence that an injury or disease 
was acquired in combat, if the evidence is consistent with 
the circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2004).

A review of the record shows that the veteran's hearing was 
found to be normal at service discharge.  His military 
occupational specialty (MOS) was light weapons infantryman, 
and that he had a Second Class Gunner (M-60 MG) badge.  He 
was also a recipient of the Purple Heart Medal and the Bronze 
Star Medal with one Oak Leaf Cluster with "V" device.  The 
veteran may therefore be presumed to have had combat service.  

There is also evidence that the veteran suffers from 
bilateral hearing loss.  Following an April 2002 VA audiology 
examination, the veteran was diagnosed as having mild to 
severe mixed hearing loss in his right ear and mild to 
profound sensorineural hearing loss in his left ear.  
However, no finding was made with regard to the etiology of 
the veteran's hearing loss.

The Board notes that it initially ordered development of this 
case in September 2002.  The case was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.  There is no record that the requested 
development occurred.  Prior to May 1, 2003, the Board's 
regulations permitted Board personnel to undertake action 
deemed essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2003).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

However, in light of the Federal Circuit Court's decision and 
other policy considerations, the VA determined that VBA would 
resume all development functions.  In other words, aside from 
the limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should make arrangements with 
the appropriate VA medical facility to 
have the veteran's claims folder reviewed 
by a VA audiology specialist for the 
purpose of determining the etiology of 
the veteran's bilateral hearing loss.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and reviewed by the examiner, and the 
examination report must reflect that the 
claims folder was reviewed.  

Based upon the review of the claims 
folder, the examiner should provide an 
opinion as to whether the veteran's 
bilateral hearing loss, mixed type, is 
more likely, less likely or as likely as 
not related to the acoustic trauma 
experienced by the veteran during his 
combat service in Vietnam as a light 
weapons infantryman.  The examiner should 
be asked to reconcile his or her opinion 
with the audiometric findings from the 
December 1968 Report of Medical 
Examination, which is contained in the 
service department records envelope in 
the claims file.  The rationale for all 
opinions expressed must also be provided.

2.  Following completion of the 
foregoing, if the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the May 2002 
SSOC, and discussion of all pertinent 
laws and regulations, including, but not 
limited to the VCAA.  Allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


